United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-1034
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                               Reginald Klaiber

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                        Submitted: August 28, 2018
                          Filed: August 31, 2018
                              [Unpublished]
                              ____________

Before WOLLMAN, GRUENDER, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.
        Reginald Klaiber appeals the district court’s1 order committing him under 18
U.S.C. § 4245 to the custody of the Attorney General for hospital care and treatment
until he no longer needs treatment or his prison sentence expires, whichever occurs
first. Upon careful review of the record, including the reports of two examining
psychologists who opined that Klaiber met the criteria for commitment, we conclude
the district court’s section 4245 finding was supported by a preponderance of the
evidence, and was not clearly erroneous. See 18 U.S.C. § 4245(d) (determination of
mental illness and treatment need, and burden of proof); United States v. Bean, 373
F.3d 877, 879 (8th Cir. 2004) (standard of review). The judgment of the district court
is affirmed, and counsel’s motion to withdraw is granted.
                        ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                         -2-